Title: John Thaxter to Abigail Adams, 21 July 1781
From: Thaxter, John
To: Adams, Abigail


     
      Madam
      Amsterdam 21st. July 1781
     
     Ten months have I been waiting for an opportunity to forward my Letters, but none has presented, which of Course leaves an immense budget of Trumpery on hand. I know not whether to continue writing or begin burning.
     You will find by the inclosed Gazette Madam, an Account of our Celebration of the Anniversary of Independence. Every thing was conducted with the utmost order and decency—in one word, We were merry and wise.
     Mr. A. left this place the 2d. of this month for Paris. Mr. D. and your Son John set out on their Journey for Petersbourg the 7th of this month; Master Charles and I keep House together, with one Man Servant and three Women Servants.
     Mr. Guild has this moment come in to see me. I never in my life saw a Man more matrimonially mad, and more impatient to get home. I am as impatient as he can be to be here, and really he has talked, preached, and dwelt so everlastingly upon Matrimony, that I feel my head and heart not a little deranged, and have almost fallen into that infirmity of Madness with him. Is all this Sympathy, Compassion, fellow feeling or personal Propensity to that State of life? I have at this moment the Care of a Family, and am at the head of it, without Wife and without Children—or in other words a Batchelor learning to keep House, the Expences of a Family &c. &c., which I hope will be some recommendation of me to my “Fair American.” I think I do tolerably well, at least I may say so, for there is nobody either to contradict me or stand Trumpeter for me.
     I intended to have wrote a long Letter when I begun; but since writing the above I have had a hint to close immediately, but cannot do it without informing You, that Mr. A. is in good health and Spirits at Paris, as I am just informed by a Person directly from thence. Pray acquaint my dear Parents and family that I am very well at present—I have not time to add a line to them. Oh! how happy should I be to embrace this Opportunity to go home, or some where out of this Capitol of Mammon. I never was so thoroughly tired of any Spot of Creation as this Atom stolen from the dominion of Neptune. I cannot live here I think.—’Till within this fortnight I have not been too well, nor very sick, but I impute it in part to the want of an old Companion, the Salt Rheum, which however has at length returned to renew its acquaintance.
     
      Remember me, Madam, respectfully and affectionately where due, and believe me to be, with the most perfect Respect & Esteem, your most obedient & obliged humble Servant,
      JT.
     
    